Citation Nr: 0500976	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury with visual impairment and 
headaches.

2.  Entitlement to service connection for Parkinson's 
disease, residuals of a left leg injury, and residuals of a 
left forearm shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to December 1961.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
A Travel Board hearing was held before the undersigned in 
November 2004.

In a January 2003 rating decision, the RO also considered 
claims of entitlement to service connection for Parkinson's 
disease, a left leg injury, and for residuals of a shell 
fragment wound of the left forearm.  In June 2003, the 
veteran filed a notice of disagreement with the denial of all 
three of those claims.  However, as will be explained herein, 
these claims are not yet on appeal before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2004 hearing testimony before the undersigned, 
the veteran reported that he received treatment from the VAMC 
in Fayetteville, North Carolina.  The claims folder includes 
records from that facility dated from March 2001 to April 
2002; however, the claims file has not been updated with 
current VA records.  The medical records maintained at the 
VAMC are considered to be constructively of record, and since 
this evidence may contain information critical to the matter 
at hand, it must be associated with the record for review.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).
At the November 2004 hearing, the veteran testified that the 
VA doctor who was treating him for headaches told him that 
the headaches were related to his head injury in service.  He 
requested that the record be held open or 90 days so that he 
could obtain a medical statement from his VA doctor to that 
effect for the record.  

A medical statement from the veteran's VA doctor discussing 
the relationship between his head trauma and the subsequent 
development of Parkinson's disease was received in December 
2004.  Unfortunately, this opinion is nonresponsive in the 
matter the matter at hand, i.e., whether the veteran's visual 
impairment and headaches are related to his documented head 
injury in service.  The veteran is advised that such opinion 
is critical to his appeal.  

Regarding the veteran's disagreement with the June 2003 
decision denying service connection for Parkinson's disease, 
a left leg injury and for residuals of a shell fragment wound 
of the left forearm, the Board notes that when there has been 
an RO adjudication of a claim and a notice of disagreement as 
to its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (2004), if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  If a claim 
has been placed in appellate status by the filing of a notice 
of disagreement, the Board must remand the claim to the RO 
for preparation of a statement of the case (SOC) as to that 
claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the file the 
complete records (not just summary 
reports) of all treatment the veteran has 
received at the Fayetteville, North 
Carolina, VAMC from April 2002 to the 
present.

2.  The RO should advise the veteran that 
he has the opportunity to provide for the 
record a medical statement from his VA 
doctor, addressing the matter of a nexus 
between his head trauma in service and 
his current visual impairment and 
headaches.  Inasmuch as he does not 
appear to have a full grasp of what type 
of opinion is needed to establish 
entitlement to the benefit sought (and 
because VA treatment provider's opinions, 
if in writing, are constructively of 
record), the RO should assist him by 
contacting his treating VA physician and, 
if it is that physician's opinion that 
the veteran's headaches are indeed 
related to his documented head injury in 
service, inviting that physician to 
provide a statement with such opinion 
(and an explanation of the rationale for 
the opinion) in support of the veteran's 
claim.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

4.  The RO should review the claims of 
entitlement to service connection for 
Parkinson's disease, residuals of a left 
leg injury and for residuals of a shell 
fragment wound of the left forearm, and 
issue an appropriate SOC to the veteran 
and his representative addressing those 
issues.  The veteran must be advised that 
to perfect his appeal as to these claims 
after the SOC is issued, he must submit a 
timely substantive appeal.

The purposes of this remand are to assist the veteran with 
the development of his claim, to ensure the record is 
complete, and to meet the mandates of the Court in Manlincon, 
supra.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


